DAN E. BUTTS AND PATRICIA J. BUTTS, Petitioners v. COMMISSIONER OF INTERNAL REVENUE, Respondent PATRICIA J. BUTTS, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent Butts v. Comm'rDocket Nos. 20656-11, 1908-13 United States Tax Court2015 Tax Ct. Memo LEXIS 80; April 15, 2015, FiledDecision text below is the first available text from the court; it has not been editorially reviewed by LexisNexis. Publisher's editorial review, including Headnotes, Case Summary, Shepard's analysis or any amendments will be added in accordance with LexisNexis editorial guidelines.*80 Docket Nos. 20656-11, 1908-13. Filed April 15, 2015.Ps did not timely file Federal income tax returns for 2007 and 2008. R issued a notice of deficiency to each P for 2008 and to P-H for 2007. Ps jointly petitioned this Court with respect to those three notices of deficiency. After Ps filed their joint petition, R issued a notice of deficiency to P-W for her 2007 tax year, and P-W then filed a separate petition with respect to that notice of deficiency. Thereafter, Ps filed joint Federal income tax returns for 2007 and 2008, claiming on the 2007 return an overpayment attributable to tax withholding by P-W's employer from P-W's 2007 wages. The parties have stipulated an overpayment for 2007 but dispute whether Ps are entitled to a refund of that overpayment.Held: I.R.C. sec. 6512(b)(3)(b) requires the application in the instant case of the two-year lookback period in I.R.C. sec. 6511(b)(2)(B).- 2 -[*2]Held,further, we lack jurisdiction under I.R.C. secs. 6511 and 6512 to order a refund of the 2007 overpayment because no portion of it was paid within the applicable lookback period.Dan E. Butts and Patricia J. Butts, pro sese in docket No. 20656-11.Patricia J. Butts, pro se in docket No. 1908-13.Fred E. Green, Jr., for respondent.MEMORANDUM FINDINGS OF FACT*81  AND OPINIONWHERRY, Judge: These consolidated cases are before the Court onpetitions for redetermination of deficiencies in income tax as well as additions totax for failure to file timely, failure to pay timely, and failure to pay estimated- 3 -[*3] income tax that respondent determined for petitioners' 2007 and 2008 taxyears.1 We tried Mr. Butts' case, and Mrs. Butts' case was submitted under Rule122.2The parties filed a stipulation of settled issues (SOSI), a stipulation of facts(with exhibits), and a supplemental stipulation of facts (with exhibits) in Mr.Butts' case, and a first stipulation of facts in Mrs. Butts' case, the facts of each ofwhich are agreed to by the parties and incorporated herein by this reference. Theparties have stipulated that petitioners have an overpayment of $3,335 for the 2007tax year, as claimed on their recently filed 2007 joint Federal income tax return(2007 overpayment). The parties have further stipulated that the only issueremaining for decision is whether petitioners are entitled to a refund of that1The petition in docket No. 20656-11 (Mr. Butts' case) was properly addressed, U.S. postage prepaid, and timely mailed on August 29, 2011. That petition*82  was filed on September 7, 2011, and relates to petitioner Patricia Butts' 2008 tax year and to Dan Butts' 2007 and 2008 tax years. When that petition was filed, respondent had not yet issued a notice of deficiency for Patricia Butts' 2007 tax year. Respondent issued such a notice on October 16, 2012, and in response Mrs. Butts timely mailed a separate petition, which was filed on January 22, 2013, giving the Court jurisdiction over her 2007 tax year in a separate case, docket No. 1908-13 (Mrs. Butts' case).2Unless otherwise indicated, section references are to the Internal Revenue Code of 1986, as amended and in effect for the years in issue, and all Rule references are to the Tax Court Rules of Practice and Procedure.- 4 -[*4] overpayment, or whether sections 6511 and 6512 preclude the Court fromordering this refund.33After we tried Mr. Butts' case, the parties submitted a joint status report in which they advised the Court that petitioners had filed joint Federal income tax returns for 2007 and 2008, that respondent generally agreed with the information reported on the returns, and that a basis for settlement had been reached. The parties thereafter filed the SOSI. Rather than directly address the*83  determined deficiencies and additions to tax, the SOSI stipulates, succinctly, that petitioners are entitled to a refund of a $6,248 overpayment for the 2008 tax year and that petitioners have (but are not necessarily entitled to a refund of) a $3,335 overpayment for the 2007 tax year. By stipulating overpayments for both tax years for petitioners jointly, respondent conceded the determined deficiencies and the failure to pay timely and failure to pay estimated income tax additions. The fate of the failure to file timely addition is less clear.Both petitions contested respondent's determination of sec. 6651(a)(1) additions for failure to timely file 2007 Federal income tax returns. As a general rule, the Commissioner bears the burden of production and "must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty." Higbee v. Commissioner, 116 T.C. 438">116 T.C. 438, 446 (2001); seesec. 7491(c). Once the Commissioner has satisfied this burden of production, the burden shifts to the taxpayers to prove an affirmative defense or that they are otherwise not liable for the penalty or the addition to tax. See Higbee v. Commissioner, 116 T.C. at 446-447. The parties stipulated that as of June 13, 2011, petitioners had not filed Federal income tax returns for 2007. The due*84  date for those returns was April 15, 2008. Seesec. 6072(a) (requiring calendar year taxpayers to file returns on or before, generally, April 15 of the following tax year). These facts satisfy respondent's burden of production. Seesec. 6651(a)(1) (providing for an addition to tax in the case of failure to file a required return by the prescribed date). Because petitioners presented no evidence and made no argument concerning the failure to file timely addition to tax during the trial in Mr. Butts' case or in connection with the Rule 122 stipulation in Mrs. Butts' case, we would ordinarily conclude that petitioners are liable for the sec. 6651(a)(1) addition to tax.Yet the parties also stipulated that petitioners' entitlement to a refund of the claimed overpayment was "[t]he sole issue to be resolved", and respondent(continued...)- 5 -[*5] FINDINGS OF FACTPetitioners did not timely file their Federal income tax returns for thetaxable years 2007 and 2008. On May 31, 2011, respondent issued a notice ofdeficiency to petitioner Patricia Butts (Mrs. Butts) for her 2008 tax year. On June13, 2011, respondent issued notices of deficiency to petitioner Dan Butts (Mr.Butts) for his 2007 and 2008 tax years. On September 7, 2011, petitioners*85  timelyfiled a joint petition in this Court seeking redetermination of the deficiencies andadditions to tax determined in these three notices. At that time they lived inNevada.3(...continued)reiterated in a subsequently filed status report that the only issue remaining before the Court was whether either petitioner was entitled to a refund. If petitioners' entitlement to a refund is the sole issue left for the Court to resolve, then the sec. 6651(a)(1) addition to tax must have already been resolved between the parties. The SOSI and the parties' other stipulations leave the nature of that resolution ambiguous: Did petitioners concede the addition to tax, or did respondent? Because respondent drafted the SOSI and petitioners are unrepresented, we will construe this ambiguity against respondent. See Rink v. Commissioner, 100 T.C. 319">100 T.C. 319, 325 (1993) (construing closing agreement in accordance with contract law principles), aff'd, 47 F.3d 168">47 F.3d 168 (6th Cir. 1995); Stamos v. Commissioner, 87 T.C. 1451">87 T.C. 1451, 1455 (1986) (construing stipulation in accordance with contract law principles); Cung v. Commissioner, T.C. Memo 2013-81">T.C. Memo. 2013-81, at *6 (construing stipulation of settled issues in accordance with contract law principles); 5 Corbin on Contracts, sec. 24.27 (Rev. ed. 1998) (written contract may be construed against the drafting party for the purpose of resolving ambiguities). Accordingly, we conclude*86  that respondent conceded all additions to tax determined in the notices of deficiency that gave rise to these cases.- 6 -[*6] On October 16, 2012, respondent issued a notice of deficiency to Mrs. Buttsfor her 2007 tax year. As of that date, neither petitioner had filed an income taxreturn for 2007. On January 22, 2013, Mrs. Butts filed a petition in this Courtseeking redetermination of the deficiency and additions to tax determined in thefourth and latest notice of deficiency. She still lived in Nevada at that time.On February 4, 2013, petitioners submitted joint Federal income tax returnsfor 2007 and 2008, claiming on their 2007 joint return an overpayment of $3,335attributable to withholding from Mrs. Butts' 2007 wages. The parties havestipulated that petitioners have an overpayment of $3,335 for the 2007 tax year.We tried Mr. Butts' case on November 18, 2012. Mrs. Butts' case wassubmitted under Rule 122 on February 10, 2015. We consolidated the cases forpurposes of opinion.OPINIONPetitioners, individually and/or together, seek a refund of the 2007overpayment. Respondent contends that the time limitations of sections 6511 and6512 preclude a refund of any portion of the 2007 overpayment. Petitioners bear*87 the burden of proving that they are entitled to a refund. SeeRule 142(a)(1); see,e.g., Krape v. Commissioner, T.C. Memo 2007-125">T.C. Memo. 2007-125, 93 T.C.M. (CCH) 1239">93 T.C.M. (CCH) 1239, 1240- 7 -[*7] (2007);Jackson v. Commissioner, T.C. Memo. 2002-44, 83 T.C.M. (CCH)1242, 1243 (2002).In general, this Court has jurisdiction to determine the amount of anoverpayment of tax for a taxable year, and the amount so determined by the Courtmust be credited or refunded to the taxpayer after the decision has become final.Seesec. 6512(b)(1). If a notice of deficiency is issued to a taxpayer for aparticular taxable period, and the taxpayer files a timely petition in this Courtclaiming an overpayment for that taxable period, that overpayment may berefunded only as provided in section 6512(b). Sec. 6512(a)(1), (b); sec.301.6512-1(b), Proced. & Admin. Regs.Section 6512(b)(3) limits the amount of the taxpayer's credit or refund.Specifically, section 6512(b)(3) circumscribes the amount of the taxpayer's creditor refund to the portion of the overpayment, if any, paid--(A) after the mailing of the notice of deficiency,(B) within the period which would be applicable under section 6511(b)(2), (c), or (d), if on the date of the mailing of the notice of deficiency a claim had been filed (whether or not filed) stating the grounds upon which the Tax Court finds that there is an overpayment, or(C) within the period which would be applicable under section 6511(b)(2), (c), or (d), in respect of any claim*88  for refund filed within- 8 -[*8] the applicable period specified in section 6511 and before the date of the mailing of the notice of deficiency * * *Before testing whether any portion of the 2007 overpayment falls withinone of these alternative periods, we must first establish when petitioners paid thetax constituting the 2007 overpayment. The parties stipulated that the 2007overpayment is attributable to withholding from Mrs. Butts' 2007 wages by heremployer. Under section 6513(b)(1), income tax deducted and withheld from anemployee's wages is deemed to have been paid on April 15 of the following taxyear--that is, in petitioners' case, April 15, 2008. If that date satisfies any of thethree alternative tests of section 6512(b)(3), petitioners are entitled to a refund. Itdoes not.The U.S. Supreme Court considered an almost identical issue inCommissioner v. Lundy, 516 U.S. 235">516 U.S. 235, 237 (1996):In this case, we consider the "look-back" period for obtaining a refund of overpaid taxes in the United States Tax Court under 26 U.S.C. § 6512(b)(3)(B), and decide whether the Tax Court can award a refund of taxes paid more than two years prior to the date on which the Commissioner of Internal Revenue mailed the taxpayer a notice of deficiency, when, on the date the notice of deficiency was mailed, the taxpayer had*89  not yet filed a return. We hold that in these circumstances the 2-year look-back period set forth in§ 6512(b)(3)(B) applies, and the Tax Court lacks jurisdiction to award a refund.- 9 -[*9] Petitioners may not obtain a refund of the 2007 overpayment under section6512(b)(3)(A) because the deemed payment date, April 15, 2008, fell before--notafter, as required by the statute--the mailing dates of both notices of deficiencyissued to petitioners for the 2007 tax year.4 Second, section 6512(b)(3)(C) will notavail petitioners because they filed a claim for refund, at the earliest, on February4Respondent mailed notices of deficiency for the 2007 tax year to Mr. Butts on June 13, 2011, and to Mrs. Butts on October 16, 2012. Even though respondent computed petitioners' income tax liabilities and mailed notices of deficiency to them separately, the parties stipulated that "[p]etitioners" have an overpayment. This stipulation begs the question of which of the separately mailed notices constitutes "the notice of deficiency" for purposes of sec. 6512(b)(3) where the overpayment in question is a joint one. Because the 2007 overpayment consists of tax withheld from Mrs. Butts' wages, the notice of deficiency mailed to Mrs. Butts might logically provide*90  the relevant date. See Michelson v.Commissioner, T.C. Memo. 1997-39, 73 T.C.M. (CCH) 1809">73 T.C.M. (CCH) 1809, 1810 (1997) (where the Commissioner mailed separate notices of deficiency to married taxpayers, and taxpayers later filed a joint return on which they claimed an overpayment, holding that husband was not entitled to any refund because he had no interest in any portion of the overpayment, which arose entirely from withholding from his wife's wages). On the other hand, because petitioners jointly have an overpayment, one could reasonably argue that the date on which respondent mailed Mr. Butts' notice of deficiency should determine his refund entitlement. Regardless of which notice of deficiency's date controls, we would reach the same conclusions. We therefore test petitioners' refund claim under sec. 6512(b)(3) using both dates, in the alternative. See id., 73 T.C.M. (CCH) at 1810 (where the Commissioner mailed separate notices of deficiency to married taxpayers, and taxpayers later filed a joint return on which they claimed an overpayment, applying sec. 6512(b)(3) to each spouse separately using the mailing date of his or her notice of deficiency); Anderson v. Commissioner, T.C. Memo 1993-288">T.C. Memo. 1993-288, 66 T.C.M. (CCH) 4">66 T.C.M. (CCH) 4, 7 (1993) (same), aff'd without published opinion, 36 F.3d 1091">36 F.3d 1091 (4th Cir. 1994).- 10 -[*10] 4, 2013,5which was after--not before, as required by the statute--the dates ofmailing of both notices of deficiency.Accordingly,*91  as in Lundy, section 6512(b)(3)(B) is the applicable provision.That provision incorporates the "lookback" periods of section 6511(b)(2) "anddirects the Tax Court to determine the applicable [lookback] period by inquiringinto the timeliness of a hypothetical claim for refund filed 'on the date of themailing of the notice of deficiency.'" Commissioner v. Lundy, 516 U.S. at 242(quoting section 6512(b)(3)(B)).6 Section 6511(b)(2), in turn, provides for two5The parties stipulated that petitioners "submitted" a joint 2007 Federal income tax return on February 4, 2013, claiming an overpayment. We find that this submission establishes the filing date of petitioners' refund claim. See UnitedStates v. Kales, 314 U.S. 186">314 U.S. 186, 194 (1941) (stating that where an informal submission puts the Commissioner on notice of a taxpayer's claim, it will be treated as a formal claim even if its defects are remedied after the applicable limitations period has expired, and especially if the Commissioner "has accepted and treated it as such").6Sec. 6511 also establishes the period of limitations for filing a refund claim, but under the circumstances of this case, that period of limitations is irrelevant:Unlike the provisions governing refund suits in United States District Court or the United States Court of Federal Claims, which make timely filing of a refund claim a jurisdictional*92  prerequisite to bringing suit, see26 U.S.C. § 7422(a); Martin v. United States, 833 F.2d 655">833 F.2d 655, 658-659 (7th Cir. 1987), the restrictions governing the Tax Court's authority to award a refund of overpaid taxes incorporate only the look-back period and not the filing deadline from § 6511. See 26(continued...)- 11 -[*11] alternative lookback periods: a three-year period and a two year-period.Sec. 6511(b)(2)(A) and (B).To decide which of these look-back periods to apply, the Tax Court must consult the filing provisions of § 6511(a) and ask whether the claim described by § 6512(b)(3)(B)--a claim filed "on the date of the mailing of the notice of deficiency"--would be filed "within 3 years from the time the return was filed." See § 6511(b)(2)(A) (incorporating by reference § 6511(a)). If a claim filed on the date of the mailing of the notice of deficiency would be filed within that 3-year period, then the look-back period is also three years and the Tax Court has jurisdiction to award a refund of any taxes paid within three years prior to the date of the mailing of the notice of deficiency. §§ 6511(b)(2)(A) and 6512(b)(3)(B). If the claim would not be filed within that 3-year period, then the period for awarding a refund is only two years. §§ 6511(b)(2)(B) and 6512(b)(3)(B). [Commissionerv. Lundy, 516 U.S. at 242.]Petitioners' hypothetical refund claim would have been filed on either June13, 2011 (the date on which respondent mailed*93  a notice of deficiency to Mr.Butts), or October 16, 2012 (the date on which respondent mailed a notice ofdeficiency to Mrs. Butts). Because both of these dates precede the date on whichpetitioners submitted their joint 2007 tax return, regardless of which date we use,their hypothetical refund claim would not have been filed within three years after6(...continued)U.S.C. § 6512(b)(3). Consequently, a taxpayer who seeks a refund in the Tax Court * * * does not need to actually file a claim for refund with the IRS; the taxpayer need only show that the tax to be refunded was paid during the applicable look-back period. [Commissioner v.Lundy, 516 U.S. 235">516 U.S. 235, 240-241 (1996); fn. ref. omitted.]- 12 -[*12] the date on which they filed their tax return. Hence, as in Commissioner v.Lundy, 516 U.S. at 245, the two-year lookback period applies and is measuredfrom the date of mailing of the notice of deficiency.7Therefore, we have jurisdiction to order a refund of any overpayment of taxpaid within the two-year period preceding the filing date of petitioners'hypothetical refund claim--that is, on or after either June 13, 2009 (two yearsbefore respondent mailed a notice of deficiency to Mr. Butts), or October 16, 2010(two years before respondent mailed a notice of deficiency to Mrs.*94  Butts). Seesecs. 6511(b)(2)(B), 6512(b)(3)(B). Because the 2007 overpayment was paid, inits entirety, on April 15, 2008, well before the date of either notice of deficiency,we lack jurisdiction to order a refund of any portion of it.87Shortly after the Supreme Court decided Commissioner v. Lundy, 516 U.S. 235">516 U.S. 235, Congress amended sec. 6512(b)(3). The amendment provided for a three-year lookback period where a notice of deficiency is mailed during the third year after the due date (with extensions) for filing the return and no return has been filed before such time. Seesec. 6512(b)(3) (flush language).The due date for petitioners' 2007 tax return was April 15, 2008, seesec. 6072(a), and no facts in the record indicate that petitioners sought or obtained a filing extension. Respondent mailed both notices of deficiency after, not during, the third year following that April 15, 2008, and petitioners had not yet filed a return when either notice was mailed. Hence, Congress' amendment of sec. 6512(b)(3) does not afford petitioners a three-year lookback period.8If petitioners had established that a three-year lookback period should apply, they would be entitled to a refund only of an overpayment paid on or after(continued...)- 13 -[*13] Petitioners offer two arguments against this conclusion. First, they contend*95 that respondent's preparation of substitutes for return (SFRs) establishes a filingdate for their 2007 tax return for purposes of sections 6511 and 6512. We haveheld, however, that "a substitute for return prepared by the Commissioner pursuantto section 6020(b)(1) is not a return filed by the taxpayer for purposes of section6511." Healer v. Commissioner, 115 T.C. 316">115 T.C. 316, 322 (2000). The SFRs have nobearing on petitioners' entitlement to a refund of the 2007 overpayment.Second, petitioners contend that respondent is precluded from litigating theissues and amount in controversy in Mrs. Butts' case by events in Mr. Butts' caseunder the doctrines of res judicata and/or collateral estoppel. Both doctrines applyonly after a judgment has been entered by a court of competent jurisdiction. SeeCommissioner v. Sunnen, 333 U.S. 591">333 U.S. 591, 597 (1948) (explaining that res judicatabars relitigation of a cause of action by "the parties to the suit and their privies"after "a court of competent jurisdiction has entered a final judgment on themerits"); Peck v. Commissioner, 90 T.C. 162">90 T.C. 162, 166 (1988) (explaining that"collateral estoppel precludes parties (and their privies) from relitigating issues8(...continued)either June 13, 2008, or October 16, 2009. Because the 2007 overpayment was paid on April 15, 2008, before both of these dates, application of a three-year lookback period would*96  not produce a different outcome.- 14 -[*14] actually and necessarily litigated and decided in a final prior judgment by acourt of competent jurisdiction"), aff'd, 904 F.2d 525">904 F.2d 525 (9th Cir. 1990). No suchjudgment has been entered in either of these consolidated cases. We concur withpetitioners that the amount of their 2007 tax liability has already been resolved,but by stipulation rather than through litigation and judgment by the Court in Mr.Butts' case. In any event, the parties have not stipulated, and we have neitherfound nor decided, that petitioners are entitled to a refund of the 2007overpayment. Pursuant to the SOSI, this remains the sole issue for our decision.For the reasons explained above, we resolve it against petitioners. We holdthat, because no portion of the 2007 overpayment was paid during any of thealternative periods specified in section 6512(b)(3), no amount of that overpaymentmay be allowed or refunded.To reflect the foregoing,Appropriate decisions will beentered.